Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-12127 EMPIRE RESOURCES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3136782 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) One Parker Plaza Fort Lee, NJ 07024 (Address of Principal Executive Offices) (Zip Code) (201) 944-2200 (Registrants Telephone Number, Including Area Code) Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Larger Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes [] No [X] Common Stock, par value $0.01 per share (Class) (Outstanding on August 10, 2007) EMPIRE RESOURCES, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2007 INDEX PART I FINANCIAL INFORMATION Item 1 Financial Statements Page Condensed Consolidated Balance Sheets as of June 30, 2007 (unaudited) and December 31, 2006 2 Unaudited Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2007 and 2006 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 4 Unaudited Notes to Condensed Consolidated Financial Statements 5 Item 2 Managements Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3 Quantitative and Qualitative Disclosures about Market Risk 13 Item 4 Controls and Procedures 13 PART II OTHER INFORMATION Item 1 Legal Proceedings 14 Item 1A Risk Factors 14 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3 Defaults upon Senior Securities 14 Item 4 Submission of Matters to a Vote of Security Holders 14 Item 5 Other Information 15 Item 6 Exhibits 15 Signatures 16 Introduction We have prepared the condensed consolidated interim financial statements included herein, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America have been omitted pursuant to such rules and regulations. In the opinion of our management, such financial statements reflect all adjustments necessary for a fair presentation of the results for the interim periods presented and to make such financial statements not misleading. Our results of operations for the three and six months ended June 30, 2007 are not necessarily indicative of the results to be expected for the full year. We urge you to read these interim financial statements in conjunction with the consolidated financial statements and the notes thereto included in our Annual Report filed on Form 10-K for the year ended December 31, 2006. Condensed Consolidated Balance Sheets In thousands, except share and per share amounts June 30, December 31, (unaudited) ASSETS Current assets: Cash $ 1,525 $ 1,243 Restricted cash 327 1,046 Trade accounts receivable (less allowance for doubtful accounts of $191 and $191) Inventories Other current assets, including derivatives in 2007 Total current assets Property and equipment, net Deferred financing costs, net of accumulated amortization $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Notes payable - banks $ $ Current maturities of long-term debt Trade accounts payable Accrued expenses and derivative liabilities Dividends payable Total current liabilities Long-term debt, net of current maturities Commitments and contingencies Stockholders' equity: Common stock $.01 par value, 20,000,000 shares authorized and 11,749,651 shares issued at June 30, 2007 and December 31, 2006 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock (1,959,467 shares) ) ) Total stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements 2 Condensed Consolidated Statements of Income (Unaudited) In thousands, except per share amounts Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Operating income Interest expense Income before income taxes Income taxes Net income $ Weighted average shares outstanding: Basic Diluted Earnings per share: Basic $ $ Diluted $ $ See Notes to Condensed Consolidated Financial Statements 3 Condensed Consolidated Statements of Cash Flows (Unaudited) In thousands Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) operating activities: Depreciation and amortization Dividend Income (4 ) Other 22 ) Changes in: Restricted Cash Trade accounts receivable ) ) Inventories Other current assets ) Trade accounts payable ) ) Accrued expenses and derivative liabilities ) ) Net cash (used in) operating activities ) ) Cash flows used in investing activities: Additions to fixed assets ) ) Investment in marketable securities and related activities ) ) Net cash (used in) investing activities $ ) $ ) Cash flows from financing activities: Net proceeds from notes payable  banks Principal payment of long term debt ) ) Deferred financing costs ) Proceeds - options exercised 68 Dividends paid ) ) Net cash provided by financing activities Net increase in cash Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ $ Non Cash Financing Activities: Dividend declared but not yet paid $ $ See Notes to Condensed Consolidated Financial Statements 4 Empire Resources, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. The Company We are engaged in the purchase, sale and distribution of principally aluminum semi-finished products to a diverse customer base located throughout the United States and Canada, Europe, Australia and New Zealand. We also manufacture prime aluminum extruded products in our facility located in Baltimore, Maryland. We sell our products through our own marketing and sales personnel as well as through independent sales agents who are located in North America and in Europe and who receive commissions on sales. We purchase products from suppliers located throughout the world. The majority of our business typically does not involve purchase of inventory for stock. In general, we place orders with our suppliers based upon orders that we have received from our customers. The condensed consolidated financial statements include the accounts of Empire Resources, Inc. and its wholly-owned subsidiaries, Empire Resources Pacific Ltd., which acts as a sales agent in Australia, 6900 Quad Avenue LLC (the company which owns our warehouse facility in Baltimore),
